DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             A.S., the mother,
                                Appellant,

                                    v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellee.

                             No. 4D19-3153

                         [February 27, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2017-986 CJDP.

  Bernard R. Appleman of Law Offices of Bernard R Appleman, Fort
Lauderdale.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, for appellee Department of Children and
Families.

   Thomasina Moore, Statewide Director, Statewide Guardian ad Litem
Office, Tallahassee and Laura J. Lee, Senior Attorney, for appellee
Guardian ad Litem.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.